

116 S2049 IS: To amend the Higher Education Act of 1965 to automatically discharge the loans of certain veteran borrowers, and for other purposes.
U.S. Senate
2019-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2049IN THE SENATE OF THE UNITED STATESJune 28 (legislative day, June 27), 2019Mr. Reed (for himself and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to automatically discharge the loans of certain veteran
			 borrowers, and for other purposes.
	
		1.Automatic loan discharge for certain veteran borrowers
 Section 437(a) of the Higher Education Act of 1965 (20 U.S.C. 1087(a)) is amended— (1)by striking paragraph (2) and inserting the following:
				
 (2)Disability determinationsWith respect to a borrower who has been identified under clause (i) or (ii) of paragraph (3)(A), the Secretary shall—
 (A)consider such borrower permanently and totally disabled for the purpose of discharging the loans of such borrower under this subsection;
 (B)discharge the loans of such borrower under this subsection, without any further action by the borrower (except that this subparagraph shall not apply to a borrower who opts out of such discharge under subparagraph (C));
 (C)in a case of a borrower who lives in a State that may impose a tax liability (as described in paragraph (4)) for such a loan discharge—
 (i)notify the borrower of the possible tax liability; and (ii)provide an opportunity to opt-out of such loan discharge; and
 (D)notify such borrower of potential Federal tax implications of such loan discharge under this subsection.; and
 (2)by adding at the end the following:  (3)Matching program (A)In generalNot less than twice per year, the Secretary of Education and the Secretary of Veterans Affairs shall carry out a computer matching program under which the Secretary of Education identifies a borrower—
 (i)who has been assigned a rating of total disability by the Secretary of Veterans Affairs for a service-connected disability (as defined in section 101 of title 38, United States Code); or
 (ii)who has been determined by the Secretary of Veterans Affairs to be unemployable due to a service-connected condition.
 (B)Minor discrepanciesWith respect to each borrower who would have been identified under clause (i) or (ii) of subparagraph (A) but for a minor discrepancy between the information of the borrower maintained by the Secretary of Education and the Secretary of Veterans Affairs (such as a name discrepancy post marriage, a missing hyphen, a transposed number or letter, or other typo), the Secretary of Education and the Secretary of Veterans Affairs shall work together to correct such minor discrepancy of such borrower.
 (4)State tax liabilityThe Secretary shall determine whether a State may impose a tax liability for the discharge of a loan under this subsection, and in making that determination, the Secretary shall—
 (A)in the case of a State which does not have an income tax, or which excludes discharge of student loans from its definition of income for tax purposes, determine that the State will not impose tax liability;
 (B)in the case of a State which conforms the relevant provisions of its tax law to section 108 of the Internal Revenue Code of 1986, determine that the State will not impose tax liability; and
 (C)in the case of a State which does not conform the relevant provisions of its tax law to section 108 of the Internal Revenue Code of 1986, consult with the tax authority of that State to determine if the State would seek to impose tax liability and, if not, determine that a State will not impose tax liability..